UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 20, 2011 ROMA FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) United States 0-52000 51-0533946 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2300 Route 33, Robbinsville, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 223-8300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT SECTION 5-CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a)Effective July 20, 2011, the Board of Directors of the Registrant approved an amendment to Article III, Section 1 of the Registrant’s Bylaws providing that the Board may, but shall not be required to, annually elect a Vice Chairman of the Board.A copy of the Amended and Restated Bylaws is filed as Exhibit 3.1 hereto. SECTION 9-FINANCIAL STATEMENTS AND EXHIBITS Item 9.01.Financial Statements and Exhibits. (d)Exhibits 3.1Amended and Restated Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROMA FINANCIAL CORPORATION Date:July 22, 2011 By: /s/ Sharon L. Lamont Sharon L. Lamont Chief Financial Officer
